Case 3:21-cv-13363-PGS-TJB Document 1-1 Filed 07/06/21 Page 1 of 2 PageID: 9




                 EXHIBIT A
Case 3:21-cv-13363-PGS-TJB  Document
      WR-L-001161-21 06/02/2021 11:53:291-1 Filed
                                         AM Pg 1 of07/06/21
                                                    2 Trans ID:Page 2 of 2 PageID: 10
                                                                LCV20211346178




                         Civil Case Information Statement
  Case Details: MERCER I Civil Part Docket# L-001161-21

 Case Caption: MARTIN NOAM VS DHL EXPRESS(USA), I                 Case Type: TORT-OTHER
 NC.                                                              Document Type: Complaint with Jury Demand
 Case Initiation Date: 06/02/2021                                 Jury Demand: YES - 12 JURORS
 Attorney Name: STEPHEN P DE NITTIS                               Is this a professional malpractice case? NO
 Firm Name: DE NITTIS OSEFCHEN AND PRINCE PC                      Related cases pending: NO
 Address: 5 GREENTREE CENTRE 525 ROUTE 73 NORTH                   If yes, list docket numbers:
 STE 410                                                          Do you anticipate adding any parties (arising out of same
 MARLTON NJ 08053                                                 transaction or occurrence)? NO
 Phone: 8567979951
 Name of Party: PLAINTIFF: Martin, Noam                           Are sexual abuse claims alleged by: Noam Martin? NO

 Name of Defendant's Primary Insurance Company
(if known): Unknown



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? NO
  If yes, is that relationship:
  Does the statute governing this case provide for payment of fees by the losing party? YES
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes,for what language:


 Please check off each applicable category: Putative Class Action? YES Title 59? NO Consumer Fraud? NO



 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 06/02/2021                                                                                      /s/ STEPHEN P DE NITTIS
 Dated                                                                                                            Signed
